*335Opinion by
Richardson, J.
It was stipulated that the distilled liquors herein contain nonvolatile matter in an amount not in excess of 0.200 gram per 100 milliliters and that the proof determined by the United States Customs gaugers at the time of entry for consumption, or withdrawal from customs warehouse, is the proof to be used as the basis of assessment of customs duties and internal revenue taxes, in accordance with the revised procedures promulgated by the Treasury Department to harmonize with regulations of the Bureau of Customs and the Internal Revenue Bureau pertaining thereto, and that the proof so determined is the proof stated in the official returns of gauge attached to the entry papers. In view of the stipulation, it was held that the collector should reliquidate the entries for the purpose of malting a proper determination of the customs duties and internal revenue taxes to be levied on the distilled spirits covered thereby which contain nonvolatile matter in an amount not in excess of 0.200 gram per milliliters and that such reliquidation should be made upon the basis of the proof as stated in the official returns of gauge attached to the entry papers in question. As to any distilled spirits covered by the protests which contain nonvolatile matter in excess of 0.200 gram per 100 milliliters, the protests were overruled.